        Case 4:20-cv-05640-YGR Document 753 Filed 05/24/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
                           BENCH TRIAL CIVIL MINUTES

 Date: 5/24/2021                 Time: 8:00AM              Judge: YVONNE
                                                           GONZALEZ ROGERS
 Case No.: 20-cv-5640-YGR        Case Name: Epic Games v. Apple Inc.

TIME: 8:00AM -10:30AM; 10:47AM-11:50PM

Attorney for Plaintiff: Lead counsel: Katherine Forrest and Gary Bornstein

Attorney for Defendant: Lead counsel Richard Doren and Karen Dunn and Veronica Moye

 Deputy Clerk: Frances Stone                        Court Reporter:
                                                    DIANE SKILLMAN (8:00AM)
                                                    PAM HEBEL(10:47AM)


BENCH TRIAL BEGAN: 5/3/2021
                                        PROCEEDINGS

Case called. Discussion with counsel.

Oral Argument HELD.


BENCH TRIAL ENDED 5/24/2021
